On Petition for Rehearing.
Beuce, J.
In the petition for rehearing in this case, stress is laid upon the fact, which was not considered in our former opinion, that the ward came of age in June, 1903, and that no steps were taken to recover her estate from her guardian until January, 1910. The finding of the trial court was that “during such time the ward was prevented from such steps by frequent promises on the part of her guardian, though there is no evidence that this fact was communicated to the sureties.” Counsel for Mr. Goldammer (the defendant and respondent) contend that even if the three-year statute of limitations did not begin to run until the formal discharge of the guardian, that the general six-year statute of limitations on the original demand had run both as against the principal and as against the sureties. In support of this proposition he cites us to the following sections of the Code: Sec. 6770. “Civil actions can only be commenced within the periods prescribed in this Code after the cause of action shall have accrued, except when in special cases a different limitation is prescribed by statute.” Sec. 6785. “The following actions must be commenced within the periods set forth in the following five sections after the cause of action has accrued.” Sec. 6787. “Within six years. (1) An action upon a contract, obligation, oí lia-. *133bility-, express or implied, excepting those mentioned in § 6186.” Sec. 4140. “After the ward has come to his majority he may settle accounts with his guardian and give him a release, which is valid if obtained fairly and without undue influence.”
We think that counsel is in error in his contention. The six-year statute of limitations only begins to run after “a cause of action has accrued.” We are quite satisfied that in the case before us, a cause of action had not accrued, either as against the principal or hit, sureties, until there had been a “settlement of the guardian’s account in the probate court, and the amount due from him to the ward had been established and ascertained.” Cook v. Ceas, 143 Cal. 221, 234, 77 Pac. 65; Cook v. Ceas, 147 Cal. 614, 82 Pac. 370. “A cause of action implies a right to begin an action and someone who has a right to sue and someone who may be lawfully sued.” Patterson v. Patterson, 59 N. Y. 574, 17 Am. Rep. 384, 387. It involves both a subject of action and a person who is able and permitted to assert it. The ward had no such capacity or permission until an accounting had been had or required. Nickals v. Stanley, 146 Cal. 724, 81 Pac. 117; Kugler v. Prien, 62 Wis. 248, 22 N. W. 396; Re McPhee, 10 Cal. App. 162, 101 Pac. 530; Ball v. LaClair, 17 Neb. 39, 22 N. W. 118; Cook v. Ceas, 143 Cal. 221, 77 Pac. 65; Cook v. Ceas, 147 Cal. 614, 82 Pac. 370; Fidelity & D. Co. v. Schelper, 37 Tex. Civ. App. 393, 83 S. W. 871; Newton v. Hammond, 38 Ohio St. 430; Loring v. Alline, 9 Cush. 68; McKim v. Mann, 141 Mass. 507, 6 N. E. 740; Perkins v. Stimmel, 114 N. Y. 359, 11 Am. St. Rep. 659, 21 N. E. 729. It is true that when the ward came of age she could have settled with her guardian and have given him a release. Section 4140, Pev. Codes 1905. But it by no means follows that she could have then sued, or that she then had a cause of action against him.
So, too, we find in the North Dakota Code a clear and explicit statute of limitations in so far as sureties on guardians’ bonds are concerned. It is to the effect (§ 8284), “no action can be maintained against the sureties on any bond given by a guardian, unless commenced within three years from the discharge or removal of the guardian; but if at the time of his discharge the person entitled to bring such action is under any legal disability to sue, the action may be commenced at any time within three years after such disability is removed.” This statute *134is clear and explicit. Sec. 6770, Kev. Codes 1905, provides: “Civil actions can only be commenced within the periods prescribed in this Code after the cause of action shall have accrued, except when in special cases a different limitation is prescribed by statute.”
In § 8284 we have a special limitation in regard to the sureties on guardian’s bonds, and the provisions of § 6787 of the particular Code of Civil Procedure of which § 6770 is a part is clearly not applicable; § 8284 being a part of the statutes and a statute, but not a part of chapter 4 of the Code of Civil Procedure to which §§ 6770 and 6787 belong. We are, therefore, of the opinion that whether the 6-year statute would have run against an action if brought directly by the ward against her guardian is entirely immaterial, and need not be considered in this case.
There can be no hardship to the sureties in such a rule. It was the duty of the guardian to make a satisfactory accounting upon the coming of age of the ward. The bond was given to secure the faithful performance of this duty. It would be a strange doctrine that would permit the surety to complain that the running of the statute of limitations had been prevented by a delay in the filing of a formal accounting, the filing of which his bond was, among other things, given to secure. The sureties, indeed, had an equal right with the ward to institute proceedings for an accounting. The guardian’s duty to render an accounting was, in a large measure, their own. Cook v. Ceas, 147 Cal. 614, 620, 82 Pac. 370. In order, indeed, that a remedy may become barred “because of laches, there must appear, in addition to mere lapse of time, some circumstances from which the defendant or some other person may be prejudiced, or there must be such lapse of time that it may be reasonably supposed that such prejudice will occur if the remedy is allowed.” Cahill v. Superior Ct. 145 Cal. 47, 78 Pac. 467; Cook v. Ceas, supra. There is no prejudice in this case for which sureties are not in law themselves responsible, and for which they can complain.
The petition for rehearing is denied.